337 S.W.3d 731 (2011)
INTERFOOD, INC., Waltepco Holding Company, Waltepco Realestate, Inc., and TEPCO B.V., Plaintiffs/Respondents,
v.
Larry RICE, Michael Husmann, and DF Ingredients, Inc., Defendants/Appellants, and
F.C.G.M. Van Stipdonk, Third-Party Defendant.
No. ED 94427.
Missouri Court of Appeals, Eastern District, Division Five.
March 15, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 21, 2011.
Application for Transfer Denied May 31, 2011.
Charles Harry Billings, Mary Leighton Bruntrager, Bruntrager & Billings, P.C., St. Louis, for appellants Husmann & DF Ingredients.
Larry Rice, Washington, pro se.
Thomas Cummings, Jeffrey Lee Schultz, and Jeffrey Thomas McPherson, Armstrong, Teasdale, LLP, St. Louis, for Interfood, Inc., Waltepco Holding Company, TEPCO, B.V.
*732 Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Larry Rice, Michael Husmann, and DF Ingredients, Inc., appeal from the trial court's judgment entered upon a motion to enforce settlement filed by Interfood, Inc., Waltepco Holding Company, Waltepco Realestate, Inc., and F.C.G.M. Van Stipdonk. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).